Case 18-42994-drd7
     18-42994-drd13 Doc
                      Doc211-27
                           188-2 Filed 08/19/20
                                         05/11/20 Entered 08/19/20
                                                           05/11/20 16:34:30
                                                                    10:58:12   Desc
                  Exhibit
                   ExhibitB 27
                            Quit
                               - Lot
                                 Claim
                                     119Deed
                                         Quit Claim
                                              399453 Page
                                                      Page11
                                                           ofof
                                                              22
Case 18-42994-drd7
     18-42994-drd13 Doc
                      Doc211-27
                           188-2 Filed 08/19/20
                                         05/11/20 Entered 08/19/20
                                                           05/11/20 16:34:30
                                                                    10:58:12   Desc
                  Exhibit
                   ExhibitB 27
                            Quit
                               - Lot
                                 Claim
                                     119Deed
                                         Quit Claim
                                              399453 Page
                                                      Page22
                                                           ofof
                                                              22
